OPINION OF THE COURT
Memorandum.
The order of the Appellate Division, First Department, should be affirmed and the question certified, "Was the order of the Supreme Court, as affirmed by this Court, properly made?”, should be answered in the affirmative. The sole issue presented for our review is whether the trial court, as affirmed "on the law” by the Appellate Division, abused its discretion as a matter of law in denying plaintiffs’ request for a preliminary injunction (see, CPLR 6301; cf., CPLR art 62 [attachment]). We find no such abuse here.
The trial court properly noted that in order to be entitled to a preliminary injunction, plaintiffs had to show a probability of success, danger of irreparable injury in the absence of an injunction, and a balance of the equities in their favor (see, Grant Co. v Srogi, 52 NY2d 496, 517). Weighing these factors, the trial court denied the requested relief. The Appellate Division gave no reason for its affirmance (see, 490 Ocean Assocs. v Abrams, 71 NY2d 975, 976-977). We can find nothing in the Appellate Division’s summary affirmance which would warrant a reversal by this court as a matter of law (see, James v Board of Educ., 42 NY2d 357, 363).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed, with costs, and certified question answered in the affirmative in a memorandum.